Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 20168316.6 filed on April 6, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (DE 102006035225 A1) (herein after Wagner) as cited in IDS dated March 24, 2021.

	Regarding Claim 1, Wagner teaches, an electronic safety actuator (Fig. 1: electromagnetic actuating device) for an elevator safety brake (Fig. 1: piston unit 12), comprising: a solenoid (Fig. 1: a coil unit 34); a permanent magnet (Fig. 1: permanent magnet 14), movable by the solenoid between a first position proximate (Fig. 2: retracted state) to the solenoid and a second position distal (Fig. 1: extended state) from the solenoid; and a measurement circuit (Fig. 1: a control unit 40) arranged to measure the inductance of the solenoid and thereby detect the position of the permanent magnet. (Fig. 1, ¶ 0009: movement and/or position detection can take place in the measurement time window.)

	Regarding Claim 15, Wagner teaches, a method of detecting (Fig. 1, ¶ 0009: signal detection means) the position of an electronic safety actuator (Fig. 1: electromagnetic actuating device) of an elevator safety brake (Fig. 1: piston unit 12), the electronic safety actuator comprising a solenoid (Fig. 1: a coil unit 34) and a permanent magnet (Fig. 1: permanent magnet 14) movable by the solenoid between a first position proximate (Fig. 2: retracted state) to the solenoid and a second position distal (Fig. 1: extended state) from the solenoid; the method comprising: measuring the inductance of the solenoid. (Fig. 1, ¶ 0009: movement and/or position detection can take place in the measurement time window.)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 102006035225 A1) (herein after Wagner) as cited in IDS dated March 24, 2021 as applied to claims 1 and 15 above, and further in view of Thum et al (WO 2019/197226 A1) (herein after Thum) as cited in IDS dated March 24, 2021.

	Regarding Claim 2, Wagner teaches the limitations of claim 1, which this claim depends on.
	Wagner fails to teach, an electronic safety actuator as claimed in claim 1, wherein the measurement circuit is arranged to compare the measured inductance with a predefined threshold value selected such that the inductance of the solenoid is below the predefined threshold value when the permanent magnet is in the first position and the inductance of the solenoid is above the predefined threshold value when the permanent magnet is in the second position.
	In analogous art, Thum teaches, an electronic safety actuator as claimed in claim 1, wherein the measurement circuit (Fig. 2 control unit (10)) is arranged to compare the measured inductance (Fig. 2, Pg. 10, ¶ 4: The position of the brake member to the brake rail can be measured for example by measuring the inductance) with a predefined threshold value (Fig. 2, Pg. 10, ¶ 4: feedback signal 36) selected such that the inductance of the solenoid is below the predefined threshold value when the permanent magnet is in the first position (Fig. 2, Pg. 10, ¶ 4 adjustable resistor 30 — are adjusted, that the position of the brake member to the brake rail remains unchanged; Examiner interpretation: the adjustable resistor 30 is adjusted so that the energy is below a threshold when brake is disengaged) and the inductance of the solenoid is above the predefined threshold value when the permanent magnet is in the second position. (Fig. 2, Pg. 10, ¶ 4 adjustable resistor 30 — are adjusted, that the position of the brake member to the brake rail remains unchanged; Examiner interpretation: the adjustable resistor 30 is adjusted so that the energy is above a threshold when brake is engaged.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner by combining the measurement circuit taught by Wagner with the measurement circuit taught by Thum to achieve the predictable result of actuating an elevator braking element with improved times. [Thum: Pg. 6, ¶ 2.]

	Regarding Claim 3, Wagner in view of Thum teaches the limitations of claim 2, which this claim depends on.
	Thum further teaches, an electronic safety actuator as claimed in claim 2, wherein the predefined threshold value is determined through calibration (Fig. 3, Pg. 13, ¶ 2: For adjusting the energy) and is set prior to installation of the electronic safety actuator. (Fig. 3, Pg. 13, ¶ 2; Examiner interpretation: the signal to control the solenoid would be inherently adjusted(calibrated) before installation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Thum by including a calibrated predefined a threshold taught by Thum such that the threshold is calibrated before installation achieve the predictable result of actuating an elevator braking element with improved times. [Thum: Pg. 6, ¶ 2.]

8.	Claim(s) 4 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 102006035225 A1) (herein after Wagner) as cited in IDS dated March 24, 2021 as applied to claims 1 and 15 above, and further in view of Seale et al (US 2001/0043450 A1) (herein after Seale).

	Regarding Claim 4, Wagner teaches the limitations of claim 1, which this claim depends on.
	Wagner fails to teach, an electronic safety actuator as claimed in claim 1, wherein the measurement circuit is arranged to measure the inductance of the solenoid by changing a current through the solenoid and integrating the voltage across the solenoid to produce a voltage integral measurement.
	In analogous art, Seale teaches, an electronic safety actuator as claimed in claim 1, wherein the measurement circuit (Fig. 5, amplifier 530, amplifier 550, (ADC) 540, (CPU) 520) is arranged to measure the inductance of the solenoid by changing a current through the solenoid and integrating the voltage across the solenoid to produce a voltage integral measurement. (Fig. 5, ¶ 0237 induced voltage and current, the computer can integrate (by a running numerical summation) induced voltage to get flux.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner by combining the measurement circuit taught by Wagner with the measurement circuit taught by Seale to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 5, Wagner in view of Seale teaches the limitations of claim 4, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 4, wherein the measurement circuit samples a peak value of the voltage integral measurement at a first time (Fig. 5, ¶ 0136: starting from an initialization value of zero) after the applied current change. (Fig. 5, ¶ 0136 starting from an initialization value of zero, either by analog integration or periodic sampling of the sense voltage; Examiner interpretation: the peak value of the voltage is integrated at a first time that starts from 0.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by including the measurement circuit taught by Seale so as to sample a peak voltage at a first time to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 6, Wagner in view of Seale teaches the limitations of claim 5, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 5, wherein the first time is selected such that the voltage integral measurement has substantially reached its peak. (Fig. 5, ¶ 0136 starting from an initialization value of zero, either by analog integration or periodic sampling of the sense voltage; Examiner interpretation: as the voltage is periodically integrated, the integration inherently reaches a peak at a certain time.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by including the measurement circuit taught by Seale such that the voltage is integrated at its peak achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 7, Wagner in view of Seale teaches the limitations of claim 5, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 5, wherein the measurement circuit samples the voltage across the solenoid at a second time (Fig. 5, ¶ 0026: solenoid is converging under servo control to rest at a near-zero value of gap X), later the first time. (Fig. 5, ¶ 0026 solenoid is converging — to rest at a near-zero value of gap X; Examiner interpretation: the solenoid converges at the second time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by including the measurement circuit taught by Seale so as to sample a voltage at a second time so as to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 8, Wagner in view of Seale teaches the limitations of claim 7, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 7, wherein the second time is selected such that the voltage across the solenoid has substantially no component due to the inductance of the solenoid. (Fig. 5, ¶ 0026: solenoid is converging under servo control to rest at a near-zero value of gap X; Examiner interpretation: when the solenoid converges, there is inherently no voltage across the solenoid since the solenoid at rest is due to zero voltage.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by including the measurement circuit taught by Seale such that there is no component due to an inductance of a solenoid to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 9, Wagner in view of Seale teaches the limitations of claim 7, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 7, wherein the measurement circuit is arranged to compare the voltage measurement at the second time with a second predefined threshold (Fig. 5, ¶ 0213: The threshold value for "ϵ") and to output an error signal (Fig. 5, ¶ 0213: quantization error, and arithmetic error) based on the comparison.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by including the measurement circuit taught by Seale such that the voltage measurement at the second time is compared with a threshold and an error signal is outputted to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 10, Wagner in view of Seale teaches the limitations of claim 7, which this claim depends on.
	Seale further teaches, an electronic safety actuator as claimed in claim 7, wherein the measurement circuit is arranged to measure the voltage integral using an analogue integrator (Fig. 6, integrator consisting of amplifier 604) whose output will decay over time (Fig. 6, ¶ 0240: settling behavior) and wherein the measurement circuit is arranged to measure the voltage across the solenoid at the second time by measuring the analogue integrator output after it has substantially decayed to a constant. (Fig. 5, ¶ 0024: The mechanical transient and settling behavior; Examiner interpretation: integrator consisting of amplifier 604 will measure the voltage after the settling (decay).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Seale by combining the measurement circuit taught by Wagner in view of Seale with an analog integrator with a decaying output taught by Seale to achieve the predictable result of actuating a solenoid while eliminating efficiency loss and damage to the magnetic material [Seale: ¶ 0012.]

	Regarding Claim 11, Wagner in view of Seale teaches the limitations of claim 4, which this claim depends on.
Wagner further teaches, an electronic safety actuator as claimed in claim 4, wherein the current change in the solenoid that is used for measurement is in the same direction (Fig. 1, ¶ 0009: movement and/or position detection) as a current change that would cause the actuator to move the permanent magnet from the first position to the second position. (Fig. 1, ¶ 0009 a (re)activation of the control signal; Examiner interpretation: the control signal is the current in the first proximate to the second distal.)

	Regarding Claim 12, Wagner in view of Seale teaches the limitations of claim 11, which this claim depends on.
	Wagner further teaches, an electronic safety actuator as claimed in claim 11, wherein the magnitude of the current change used for measurement is not large enough (Fig. 1, ¶ 0006: the non-energized state) to move the permanent magnet from the first position to the second position. (Fig. 1, ¶ 0006; Examiner interpretation: the current in the non-energized state does not move the magnet.)

9.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 102006035225 A1) (herein after Wagner) as cited in IDS dated March 24, 2021 as applied to claims 1 and 15 above, and further in view of Hall et al (3,584,706) (herein after Hall).

	Regarding Claim 13, Wagner teaches the limitations of claim 1, which this claim depends on.
	Wagner further teaches, an electronic safety actuator as claimed in claim 1, wherein the measurement circuit comprises a measurement switch (Fig. 1, timer 44) —.
	Wagner fails to teach, — and a resistor in parallel with a trip switch of the actuator.
	In analogous art, Hall teaches, — and a resistor (Fig. 12; Examiner interpretation: the collector resistor connected to junction 137) in parallel with a trip switch (Fig. 12 silicon-controlled rectifier SCRC) of the actuator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner by combining the measurement circuit taught by Wagner with a resistor in parallel with a trip switch taught by Hall to achieve the predictable result of operating an elevator in a safe reduced speed if an unsafe condition is detected  [Hall: Col. 2, Ln. 59 – 62.]

	Regarding Claim 14, Wagner in view of Hall teaches the limitations of claim 13, which this claim depends on.
	Hall further teaches, an electronic safety actuator as claimed in claim 13, wherein the trip switch is a thyristor. (Fig. 12 silicon-controlled rectifier SCRC.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Hall by combining the measurement circuit taught by Wagner in view of Hall with a thyristor taught by Hall to achieve the predictable result of operating an elevator in a safe reduced speed if an unsafe condition is detected  [Hall: Col. 2, Ln. 59 – 62.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858